Title: From John Adams to William Tudor, 11 March 1777
From: Adams, John
To: Tudor, William


     
      Dear Sir
      Philadelphia March 11. 1777
     
     Yours of the 7th. instant, I just received. Am glad to find the Post begins to do its Duty, and that Intelligence, is like to be more regular.
     I doubt, whether the Enemy have at Amboy and Brunswick So many as near 10,000 Men. But are they not posted in Smaller Numbers at other Places? Cannot these Places be attacked or Surprised? We must continually harrass them. As to their marching to Philadelphia, this is in an high degree improbable. If they leave Garrisons in Amboy and Brunswick, they will not have Numbers. If they evacuate those Places, Troops are coming from all Quarters. They will not attempt Philadelphia, without a large Army by Land, and a formidable Fleet in the River. They must wait for Reinforcements for this.
     I assure you, We have never had a Return, Since I have been last in Congress. It grieves me to hear you Still complain of the Want of Discipline. It is surely high Time to learn Wisdom. Are the Officers dead to all Sense of Duty, and common Prudence? Every Officer ought to be hanged, who does not discipline his Men every day.
     A great General, will order Officers the best Skilled in military Discipline, to make his Troops perform their Exercises regularly, to make them encamp and decamp and in general to keep them inured to all the military Functions. He will frequently be present at all these Exercises, and will establish good order every where to which his Presence, will contribute as much as his Capacity.
     I have learned from Marshall Saxe, and universal History, as well as the fatal Experience of the last Campaign a great deal of Contempt for Forts, and much more for long Lines. Heaven grant We may not again depend upon such Reeds. Is it not criminal to hint at any fault at Fort Washington? I am as little pleased with the commanding Officer at that Fort, as I am with the Generalship that lost it, with 2600 Men in it. Why was not a General Officer in it? Why was it not defended like Bunker Hill? Do Officers think that these Things are to be forgotten? Or that Vengeance will always sleep?
     As to the two Officers you mention, I wish they were converted into Select Men: yet there is no very conspicuous Difference between them, and many others that my Opticks can discern.
     You promised me to keep a Journal, and send it to me. It would give me great Pleasure, and much Information which I want. We have made Lincoln a Major General. I wish to know how it is liked and how he behaves. I wish We had better Materials than We have, but We must use the best We can get.
    